Title: To George Washington from Charles Thomson, 25 July 1789
From: Thomson, Charles
To: Washington, George



Sir,
New York July 25. 1789

I cannot find words to express the feelings of my heart, on the receipt of your favour of yesterday, at this repeated instance of your goodness. I shall ever retain a grateful remembrance of this and of your condescension to me on a former occasion when your presence administered a balm to my wounded spirit.
From the love and veneration I bear and have continually felt for you, and the light in which I have always viewed you as raised up by Providence to be the Saviour and father of your country I freely confess I should have been highly gratified in devoting myself to the public service under your administration. But by attentively observing and weighing circumstances and occurrences it appeared to me to be the will of God that I should return to private life. Under this impression, though I wished not merely to submit, but to submit with cheerfulness, I own I felt an uneasiness at the circumstance you mention and which you are pleased to say you have to regret that the period of your coming again into public life should be exactly that in which I am to retire from it; but I had this consolation that you were sensible and from what had occurred the world must be

convinced & know that my retiring does not spring from your disapproval of my past conduct nor my unwillingness to serve under you.
I thank you for the testimonial you have given in my favour and shall ever prize it next to the consciousness of having done my duty to my country to the utmost of my knowledge and abilities.
Agreeably to your desire I have delivered to Mr Roger Alden the books, records and papers of the late Congress and enclose here with his receipt. He will wait upon you to recieve the Great Seal of the federal Union and the Seal of the Admiralty which I had the honor of delivering into your hands, to thank you for this mark of your favour and to execute any orders you shall please to give him.
I know your goodness will excuse the liberty I took in recommending to your favour those who had remained with me to the last, and I beg you to believe that it was done without a wish that you should deviate from that line of conduct which I know you have marked out with wisdom and which I am sure you will pursue with steadiness in discharging the great trust reposed in you.
With sentiments of the most sincere esteem and respect, I have the honor to be Sir, Your most obedient and Most humble Servant

Chas Thomson

